***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




                                                               Electronically Filed
                                                               Supreme Court
                                                               SCWC-12-0000115
                                                               29-JUN-2015
                                                               03:28 PM




            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                            ---oOo---
________________________________________________________________

          STATE OF HAWAII, Respondent/Plaintiff-Appellee,

                                     vs.

        JOSEPH VAIMILI, Petitioner/Defendant-Appellant.
________________________________________________________________

                             SCWC-12-0000115

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-12-0000115; CR. NO. 09-1-0410)

                               JUNE 29, 2015

 RECKTENWALD, C.J., NAKAYAMA, McKENNA, POLLACK, AND WILSON, JJ.

                 OPINION OF THE COURT BY McKENNA, J.


                             I.   Introduction

           This case arises from Petitioner/Defendant-Appellant

Joseph Vaimili’s (“Vaimili[’s]”) convictions for sex trafficking

related crimes based on his conduct as a pimp for the
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


complaining witness (“CW”) who came to Hawaii to work as a

prostitute during the 2009 Pro Bowl.

           In brief summary, at his trial, Vaimili was present

for voir dire and jury selection; however, he failed to appear

in court two days later despite being instructed to do so.               The

trial was continued two times over the course of one month,

first for five days, at which time the circuit court found that

Vaimili had voluntarily absented himself from the proceedings,

and again for twenty-one days, after which the circuit court

conducted trial in absentia.

           Vaimili challenges the State’s pleading of the charges

against him in the disjunctive and the circuit court’s

conducting trial in absentia, presenting four issues on

certiorari:

           1. Whether the ICA [Intermediate Court of Appeals] gravely
              erred in holding that the charges against Vaimili were
              not defective where they were phrased in the
              disjunctive?
           2. Whether the ICA gravely erred in holding that Vaimili’s
              counsel was not ineffective for failing to challenge the
              charges as defective where they were phrased in the
              disjunctive?
           3. Whether the ICA gravely erred in holding that the
              proceedings in this case “commenced” for purposes of
              HRPP [Hawaii Rules of Penal Procedure] Rule 43 when the
              process of jury selection begins?
           4. Whether the ICA gravely erred in holding that the
              circuit court did not violate Vaimili’s constitutional
              right to be present where it proceeded to trial in his
              absence?

Questions 1, 2, and 4 were raised as points of error before the

ICA.    Question 3 concerns an issue of first impression in this


                                      2
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


jurisdiction regarding the ICA’s holding that “trial commences”

for purposes of HRPP Rule 43 when jury selection begins.

                                  II.   Background

A.     Circuit Court Proceedings1

              On October 13, 2009, Vaimili was charged by amended

complaint with two counts of Kidnapping, one count of

Terroristic Threatening in the First Degree, one count of

Promoting Prostitution in the First Degree, and one count of

Carrying or Use of a Firearm in the Commission of a Separate

Felony.      The amended complaint read in relevant part as follows:

                    COUNT I: On or about the 4th day of March, 2009, to
              and including the 5th day of March 2009, in the City and
              County of Honolulu, State of Hawaii, JOSEPH VAIMILI did
              intentionally   or  knowingly   restrain  [the   Complaining
              Witness (“CW”)], with intent to terrorize her or a third
              person, thereby committing the offense of Kidnapping, in
              violation of Section 707–720(1)(e) of the [HRS].[2]

                    . . . .

                    COUNT II: On or about the 21st day of February, 2009,
              in the City and County of Honolulu, State of Hawaii, JOSEPH
              VAIMILI did intentionally or knowingly restrain [the CW],
              with intent to inflict bodily injury upon her or subject
              her to a sexual offense, thereby committing the offense of
              Kidnapping, in violation of Section 707–720(1)(d) of the
              [HRS].[3]

                    . . . .

                    COUNT III: On or about the 4th day of March, 2009, to
              and including the 5th day of March, 2009, in the City and

       1
              The Honorable Randal K.O. Lee presided.
       2
            See HRS § 707-720(1) (Supp. 2008) (“A person commits the offense
of kidnapping if the person intentionally or knowingly restrains another
person with intent to . . . [i]nflict bodily injury upon that person or
subject that person to a sexual offense; [or] [t]errorize that person or a
third person . . . .”).
       3
              See supra note 2.

                                          3
   ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


            County of Honolulu, State of Hawaii, JOSEPH VAIMILI,
            threatened, by word or conduct, to cause bodily injury to
            [the CW], with the use of a dangerous instrument, to wit,
            an instrument that falls within the scope of Section 706–
            660.1 of the [HRS], with the intent to terrorize, or in
            reckless disregard of the risk of terrorizing [the CW],
            thereby committing the offense of Terroristic Threatening
            in the First Degree, in violation of Section 707–716(1)(e)
            of the [HRS].[4]

                  . . . .

                  COUNT IV: On or about the 18th day of February, 2009,
            to and including the 3rd day of March, 2009, in the City
            and County of Honolulu, State of Hawaii, JOSEPH VAIMILI did
            knowingly advance prostitution by compelling [the CW] by
            force, threat, or intimidation to engage in prostitution,
            or did knowingly profit from such coercive conduct by
            another, thereby committing the offense of Promoting
            Prostitution in the First Degree, in violation of Section
            712–1202(1)(a) of the [HRS].[5]

                  . . . .

                  COUNT V: On or about the 4th day of March, 2009, to
            and including the 5th day of March, 2009, in the City and
            County of Honolulu, State of Hawaii, JOSEPH VAIMILI did
            knowingly carry on his person or have within his immediate
            control or did intentionally use or threaten to use a
            firearm while engaged in the commission of a separate
            felony, to wit, Kidnapping and/or any included felony
            offense of Kidnapping, whether the firearm was loaded or
            not, and whether operable or not, thereby committing the
            offense of Carrying or Use of a Firearm in the Commission
            of a Separate Felony, in violation of Section 134–21 of the
            Hawaii Revised Statutes.[6] JOSEPH VAIMILI commits the
     4
            See HRS § 707-716(1)(e) (Supp. 2007) (“A person commits the
offense of terroristic threatening in the first degree if the person commits
terroristic threatening . . . [w]ith the use of a dangerous instrument.”).
“Terroristic threatening” is defined in HRS § 707-715 (1993) (“A person
commits the offense of terroristic threatening if the person threatens, by
word or conduct, to cause bodily injury to another person . . . [w]ith the
intent to terrorize, or in reckless disregard of the risk of terrorizing,
another person.”).
      5
            See HRS § 712-1202(1)(a) (Supp. 2008) (“A person commits the
offense of promoting prostitution in the first degree if the person knowingly
. . . [a]dvances prostitution by compelling a person by force, threat, or
intimidation to engage in prostitution, or profits from such coercive conduct
by another . . . .”).
      6
            See HRS § 134-21 (Supp. 2006) (“It shall be unlawful for a person
to knowingly carry on the person or have within the person’s immediate
control or intentionally use or threaten to use a firearm while engaged in
the commission of a separate felony, whether the firearm was loaded or not,
and whether operable or not . . . .”).

                                       4
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


            offense of Kidnapping, in violation of Section 707–
            720(1)(e) of the [HRS], if he intentionally or knowingly
            restrain [sic] [the CW] with intent to terrorize her or a
            third person.

            Jeffrey T. Arakaki (“Arakaki” or “trial counsel”) was

appointed to represent Vaimili.

            On April 6, 2010, during a hearing on certain pretrial

motions, trial counsel requested that Vaimili’s presence be

waived.    The State informed the circuit court that it had

information that Vaimili had left Hawaii, and that the bail bond

company had gone to San Francisco to try to locate him.             The

State also explained that Vaimili’s bail was set for $250,000

because of the high risk of his leaving the state.            The circuit

court ordered a trial call for the following week and required

Vaimili to be present in court.

            On April 13, 2010, Vaimili was present in court for

the trial call.     Ida Peppers (“Peppers”), who stated that she

was a representative of the bail bond company and also Vaimili’s

employer in a restaurant, reported to the circuit court that she

and Linda Del Rio (“Del Rio”), an employee of the bail bond

company, were in California looking for another person, not

Vaimili.    Vaimili denied that he had traveled to the mainland

while on bail, instead asserting that he had been at work.               The

circuit court clarified with Vaimili that he “cannot leave this

island without this Court’s permission[,]” and continued the


                                      5
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


trial call to the following week to permit additional witnesses

to be called on the issue of whether Vaimili had left Hawaii.

           At the hearing on April 22, 2010, a district court

clerk (“court clerk”) testified that on April 1st, Del Rio

informed the clerk that Vaimili had forfeited his $250,000 bail,

and that she was going to travel to San Francisco to bring him

back.   The court clerk, however, did not know whether Vaimili

had actually left the jurisdiction.         Del Rio testified that

“Vaimili never left the State of Hawaii[,]” and that she went to

San Francisco to search for two other people.           The circuit court

concluded that the evidence presented was insufficient to prove

an intentional violation of the conditions of bail by Vaimili.

The circuit court found that “Del Rio’s credibility is an

issue[,]” and that the court clerk was more credible.             The

circuit court modified Vaimili’s bail conditions, subjecting

Vaimili to electronic monitoring and imposing a curfew.

           On June 15, 2010, Vaimili apparently failed to appear

on time for morning proceedings, for which the circuit court

issued the following reprimand:

                 Mr. Vaimili, you were supposed to be here this
           morning. And I know your attorney told you you didn’t have
           to, [sic] but at the last hearing I made it clear all
           parties be here. Henceforth, whenever you have to come to
           this courtroom, you have to come -- you have to be here,
           regardless of what somebody else tells you just be here.
           And be here on time because if you’re not on time, I’m
           going to take you into custody.



                                      6
   ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


            On Monday, June 21, 2010, Vaimili was present for jury

selection and voir dire, which began and was completed that day.

After the jury was selected, the circuit court informed the

jurors, in Vaimili’s presence, that trial would resume on

Wednesday at 9:00 a.m., instructed the jurors to arrive at 8:45

a.m., and informed the jurors that he would swear them in on

Wednesday before proceeding with opening statements and

evidence.

            On Wednesday, June 23, 2010, Vaimili failed to appear.

Trial counsel represented that he had spoken to Vaimili the day

before because they planned to meet, but that Vaimili failed to

show up for their meeting and thereafter did not respond to any

of his contacts.      Trial counsel explained that when he attempted

to contact Vaimili by phone, Vaimili’s phone number “indicated

that he would not take any calls at that point in time.”7

            At that point, the circuit court asked counsel how the

case should proceed in light of Vaimili’s absence, explaining

that trial in absentia could proceed because “Vaimili

voluntarily absented himself from the trial[,]” or he “could

also discharge the jury[,]” which had not been sworn in yet.

Trial counsel preferred to have Vaimili present and requested a

continuance until Vaimili either “show[ed] up” or was “picked

     7
            Trial counsel explained to the court: “I made some calls and the
calls were just when I call his phone number the phone number just indicated
that he would not take any calls at that point in time.”

                                       7
  ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


up[.]”    The circuit court issued a bench warrant, ordered

forfeiture of Vaimili’s bond, and continued trial for five days

to the following Monday, June 28, 2010.

            On June 28, 2010, the State filed a “Memorandum on

Trial In Absentia[,]” asserting, inter alia, that:             (1) Vaimili

was present in court when trial commenced with jury selection;

(2) Vaimili was present in court when the State confirmed that

the CW was on Oahu and prepared to testify at trial; (3) Vaimili

did not return to court thereafter, and thus, voluntarily

absented himself from the proceedings; and (4) the public’s

interest in going forward with the trial outweighed Vaimili’s

right to be present.       The State further represented that (1) on

June 15, 2010, Vaimili notified the Intake Service Center

(“ISC”) that the telephone to which his electronic monitor was

attached had been disconnected, and that the ISC had not heard

from him since June 17, 2010 despite his having an appointment

with ISC the week of June 21, 2010; (2) since Vaimili’s non-

appearance in court on June 23, 2010, police officers and

sheriffs had been actively looking for Vaimili on Oahu at places

he was known to frequent, but had been unable to find him; (3)

on June 23, 2010, Vaimili had reportedly been at the Honolulu

International Airport preparing to board a flight to San

Francisco; and (4) because Vaimili had absconded, the CW, who


                                       8
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


had been brought from the mainland to Hawaii to testify at

trial, was “obligated to remain on the Island of Oahu for an

additional week at significant expense, inconvenience and

emotional distress to the [CW], who fear[ed] [that Vaimili] and

his friends w[ould] attempt to keep her from testifying against

him.”

           Trial counsel then informed the circuit court that he

had not had any contact with Vaimili, and that Del Rio told him

that morning that they had not located him.           The circuit court

noted that “it received several phone calls from Ms. Del Rio

indicating that she was at the airport anticipating that Mr.

Vaimili was -- maybe leaving the jurisdiction and that she was

soliciting the assistance of law enforcement authorities to

assist her in locating and apprehending [him].”           The circuit

court therefore found that under HRPP Rule 43, “Vaimili [had]

voluntarily and intelligently absent[ed] himself from the

proceedings.”

           The circuit court called in the jury, advised them

that the trial would be continued to July 19, 2010, and asked if

anyone would be unavailable.       The circuit court excused a juror

who stated that she was going back to the mainland on July 15th,

and replaced her with the first alternate.          The circuit court

then asked the jurors whether they had heard anything about the

case outside of the courtroom, questioned two jurors who
                                      9
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


answered affirmatively, outside of the presence of the other

jurors, and permitted trial counsel and the State an opportunity

to question them.     The two jurors stated that what they had been

told would not impact their ability to be fair and impartial,

and the circuit court kept the two jurors on the jury.             The

circuit court then addressed the entire jury and instructed them

to return on July 19th.

           The circuit court also denied Vaimili’s motion to

dismiss his charges for alleged discovery violations, and

Natasha Cambra (“Cambra”), a co-defendant whose case had been

consolidated with Vaimili’s case for trial, pled guilty to

unlawful imprisonment pursuant to a plea agreement.

           Vaimili had not been located by July 19, 2010.            Trial

counsel objected to trial in absentia, arguing that “the public

interest in continuing this trial does not in fact supersede

[Vaimili’s] right to be present, [nor] his right to confront . .

. his accusers[,]” and that the State had not shown that Vaimili

was voluntarily absent.      Trial counsel also informed the court

that he had last spoken to Vaimili on June 22, the day after

jury selection, and that they had scheduled to meet.            Trial

counsel further stated that he attempted to contact Vaimili “a

number of times[]” through a phone number provided by Vaimili,

including an attempt made as recently as one or two weeks

previously, but that he did not respond to any of those calls.
                                     10
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


Trial counsel also stated that Peppers confirmed with him that

the number he was using to reach Vaimili was “not a number that

he can be reached at[,]” and that Peppers was “presently on the

mainland looking for Mr. Vaimili.”

           Citing HRPP Rule 43, the circuit court ruled in

relevant part as follows:

           [T]he defendant shall be considered to have waived the
           right to be present whenever a defendant initially present
           is voluntarily absent after the hearing or trial is
           commenced. In this particular case, Mr. Vaimili was
           informed that the —- after jury selection that the trial
           will commence at 9:00 on the 23rd. Mr. Vaimili was
           instructed to be here I believe at 8:30. He had been
           previously admonished by this court that irregardless [sic]
           of what anybody might tell him that he is required to be
           present at all proceedings and that’s why the court even
           imposed conditions on Mr. Vaimili short of revoking his
           bail.
                 As counsel recall there was a motion to revoke Mr.
           Vaimili’s bail because of allegations that Mr. Vaimili had
           left the jurisdiction to the State of California, and the
           witness that would bear fruit to that was Ms. Del Rio.
           However, at the hearing Ms. Del Rio had indicated that that
           was not correct, and therefore the court had no basis to
           grant the motion. However, given the seriousness of the
           offense, the court nevertheless imposed the conditions that
           it did on Mr. Vaimili only later be [sic] confronted on
           June 23rd of Mr. Vaimili’s failure to appear. The court
           even continued the matter to allow [trial counsel] or Ms.
           Del Rio to find Mr. Vaimili. And to this date, Mr. Vaimili
           has yet to appear before this court. Therefore, the court,
           under Rule 43 of the Hawaii Rules of Penal Procedure, will
           proceed without Mr. Vaimili’s presence.

           The circuit court then proceeded to swear in the jury,

and instructed the jury that Vaimili had “voluntarily elected

not to be present at trial[,]” and that the jury shall not use

or consider Vaimili’s absence to determine his guilt or




                                     11
   ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


innocence of the charges and shall not use Vaimili’s absence “as

evidence that [he] is a person of bad character.”8

            On July 22, 2010, the jury found Vaimili guilty as

charged on all five counts.

            On or about October 14, 2011, Vaimili was arrested in

Texas and returned to Hawaii for sentencing.

            On February 21, 2012, Vaimili appeared before the

circuit court for sentencing.         The circuit court imposed

mandatory minimum terms of incarceration based on Vaimili’s

status as a repeat offender, sentencing him to forty years of

imprisonment as follows:        ten years on counts 1 and 2, and five

years on count 3 to run concurrently, ten years on count 4 to

run consecutively to the sentences on counts 1 through 3, and 20

years on count 5 to run consecutively to the sentences on counts

1 through 4.

            On February 24, 2012, Vaimili appealed the Judgment to

the ICA.




     8
            Relevant to the State’s charging Vaimili with alternative acts,
the circuit court also instructed the jury as follows:

                  The law allows the introduction of evidence for the
            purpose of showing that there is more than one act upon
            which proof of an element of an offense may be based. In
            order for the prosecution to prove an element, all twelve
            jurors must unanimously agree that the same act has been
            proved beyond a reasonable doubt.

                                      12
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


              On April 12, 2012, Arakaki filed a motion to withdraw

as counsel, which the ICA granted.            Thereafter, Jeffrey A. Hawk

was appointed counsel for Vaimili, effective June 4, 2012.

B.     Appeal to the ICA

              On appeal to the ICA, Vaimili argued that his

conviction should be vacated because: (1) the charges against

him were fatally defective due to the State’s charging him in

the disjunctive, which allegedly failed to provide him with

adequate notice of the alleged offenses; (2) his trial counsel

provided ineffective assistance by failing to raise the charging

issue; and (3) the circuit court deprived Vaimili of his

constitutional right to be present at trial by holding trial in

his absence after he failed to appear.

              The ICA affirmed the circuit court’s Judgment in a

published Opinion, stating its holdings as follows:

              (1) consistent with . . . State v. Codiamat, 131 Hawaii
              220, 317 P.3d 664 (2013), the State’s charging Vaimili in
              the disjunctive did not render his charges defective under
              Codiamat; (2) Vaimili’s trial counsel’s failure to raise
              the charging issue did not constitute ineffective
              assistance of counsel; and (3) the Circuit Court acted
              within its discretion, and did not violate Vaimili’s right
              to be present at trial, when it only proceeded with the
              trial after it became apparent that Vaimili was voluntarily
              absent, that he could not be located, and that it was
              unlikely he would soon return.

With respect to the disjunctive charges, the ICA also stated in

Part I.D. of its discussion:

                    We conclude that the charges against Vaimili gave him
              fair notice of the nature and cause of the accusation
              against him and what he needed to be prepared to meet. It
              is well-settled that where an offense statute establishes
                                        13
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


              alternative means of committing an offense, the State is
              allowed to prove in the disjunctive, that is, prove the
              offense was committed by establishing any of the
              alternative means.
                    If the State can prove alternative means in the
              disjunctive, then charging alternative means in the
              disjunctive serves to provide a defendant with fair notice.
              Put another way, disjunctive charging provides a defendant
              with fair notice because it accurately reflects what the
              defendant must be prepared to meet, and thus, satisfies due
              process. . . .
                    In this case, the State’s disjunctive charging served
              to provide Vaimili with fair notice that the State could
              prove the charges against him through proof of alternative
              acts or states of mind. . . . We conclude that Vaimili
              has failed to show that his charges were rendered fatally
              defective by the State’s charging in the disjunctive.

(citations omitted).

                           III. Standards of Review

A.     Sufficiency of Charges

              “[W]hether a complaint provides sufficient notice to a

defendant is reviewed under the de novo, or right/wrong,

standard.”       State v. Codiamat, 131 Hawaii 220, 223, 317 P.3d
664, 667 (2013).

B.     Ineffective Assistance of Counsel

              When reviewing a claim of ineffective assistance of
              counsel, [the appellate court] looks at whether defense
              counsel’s assistance was within the range of competence
              demanded of attorneys in criminal cases. The defendant has
              the burden of establishing ineffective assistance of
              counsel and must meet the following two-part test: 1) that
              there were specific errors or omissions reflecting
              counsel’s lack of skill, judgment, or diligence; and 2)
              that such errors or omissions resulted in either the
              withdrawal or substantial impairment of a potentially
              meritorious defense. To satisfy this second prong, the
              defendant needs to show a possible impairment, rather than
              a probable impairment, of a potentially meritorious
              defense. A defendant need not prove actual prejudice.

State v. Wakisaka, 102 Hawaii 504, 513-14, 78 P.3d 317, 326-27

(2003) (internal quotation marks, citations, and footnote
                                        14
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


omitted).

C.     Defendant’s Constitutional Right to be Present

              “We answer questions of constitutional law by

exercising our own independent constitutional judgment based on

the facts of the case.         Thus, we review questions of

constitutional law under the right/wrong standard.”               State v.

Pratt, 127 Hawaii 206, 212, 277 P.3d 300, 306 (2012) (citations

and internal quotation marks omitted).

D.     Interpretation of a Court Rule

              Principles of statutory construction apply to

interpreting a rule promulgated by the courts.              The

interpretation of a court rule is thus a question of law

reviewable de novo.         See State v. Baron, 80 Hawaii 107, 113, 905
P.2d 613, 619 (1995).

                                 IV. Discussion

A.     Disjunctive Charging Language

              In Codiamat, 131 Hawaii 220, 317 P.3d 664, this court

recognized that “states of mind may be charged disjunctively,”

and “acts may be charged disjunctively when the words used

charge similar or analogous forms of conduct that are codified

in a single subsection of a statute.”            131 Hawaii at 227, 317
P.3d at 671 (citing State v. Batson, 73 Haw. 236, 248, 831 P.2d
924, 931 (1992); State v. Jendrusch, 58 Haw. 279, 280, 567 P.2d
15
  ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


1242, 1243 (1977); State v. Nesmith, 127 Hawaii 48, 51, 276 P.3d
617, 620 (2012)).      Here, the ICA “conclude[d] that the charges

against Vaimili gave him fair notice of the nature and cause of

the accusation against him and what he needed to be prepared to

meet” because the State was permitted to “prove the charges

against him through proof of alternative acts or states of

mind.”

            Although initially, the ICA accurately quoted our

holding in Codiamat, the ICA’s subsequent language in Part I.D.

of its discussion, partially quoted in Part II.B., supra, is

overly expansive and may suggest an extension of our holding in

Codiamat.     We therefore expressly reiterate that our conclusion

is limited to the following: “when charging a defendant under a

single subsection of a statute, the charge may be worded

disjunctively in the language of the statute as long as the acts

charged are reasonably related so that the charge provides

sufficient notice to the defendant.”          Codiamat, 131 Hawaii at

227, 317 P.3d at 671 (footnote omitted).           Here, Vaimili was

charged by amended complaint.         See supra Part II.A.      A review of

the actions alleged in each count reveals that the charges were

worded disjunctively in the language of a single subsection of

each respective statute.

            Nevertheless, Vaimili asserts that the charges for each

count gave him insufficient notice of the specific acts with
                                16
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


which he was charged.      In brief, for each count charged, he

identifies four possible acts that could support a conviction of

the charge, and states that the four acts were “distinct and

separate acts that [he] had to prepare to defend.”            For example,

with respect to Count I, Vaimili asserts:

           [T]here were four distinct acts that could have supported
           Vaimili’s conviction: 1) intentionally restraining [the CW]
           with intent to terrorize her; 2) knowingly restraining [the
           CW] with intent to terrorize her; 3) intentionally
           restraining [the CW] with intent to terrorize an
           unspecified third person; or 4) knowingly restraining [the
           CW] with intent to terrorize an unspecified third person.

           Vaimili’s assertion is without merit.          The State’s

charging of multiple “distinct and separate” acts using

disjunctive language is permissible as long as use of the

disjunctive is confined to address “similar or analogous forms

of conduct” contained in a single subsection of a statute; in

this way, the alleged acts are reasonably related, and each of

those separate acts can be ascertained.          Codiamat, 131 Hawaii at

227, 317 P.3d at 671.

           Here, determination of the content and number of

disparate acts alleged is not an issue, as Vaimili readily

identifies each of them.       Further, Vaimili’s assertions that the

disparate acts alleged by the State within each count are not

reasonably related to provide Vaimili with requisite notice, are

unpersuasive.    Vaimili points only to the kidnapping charge in

Count I to illustrate why he was not given sufficient notice.


                                     17
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


That is, Vaimili suggests that Count I did not provide him

sufficient notice because the amended complaint did not allege

the identity of the possible “third person.”           Yet, the absence

of the identity of the “third person” in the amended complaint,

which could have been rectified by a motion for a bill of

particulars, see HRS § 806-47 (1993), bears not on whether the

State’s use of the disjunctive failed to give Vaimili adequate

notice of the “nature and cause of the accusation,” Haw. Const.

art. I, § 14; that is, whether “the acts charged are reasonably

related.”

            Vaimili provides no other reasons to support a

conclusion that the acts charged within each count are not

reasonably related.      The charges met due process requirements as

they provided fair notice and were worded “‘in a manner such

that the nature and cause of the accusation could be understood

by a person of common understanding.’”          Codiamat, 131 Hawaii at

223, 317 P.3d at 667 (quoting State v. Sprattling, 99 Hawaii

312, 318, 55 P.3d 276, 282 (2002)).

            As previously noted, each count of the charges against

Vaimili was worded disjunctively in the language of a single

subsection of a statute, alleging conduct that was reasonably

related.    We conclude the amended complaint provided sufficient

notice to Vaimili and was not defective.          See Codiamat, 131


                                     18
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


Hawaii at 227, 317 P.3d at 671.           Further, as no potentially

meritorious defense was implicated, trial counsel did not

provide ineffective assistance for failing to object to the

disjunctive charging language.           See Wakisaka, 102 Hawaii at 513-

14, 78 P.3d at 326-27.

B.     Trial in Absentia

              “[A] [d]efendant’s right to be present at all stages

of his [or her] trial is of fundamental importance and is

derived from the confrontation clause of the Fifth Amendment to

the United States Constitution and made applicable to the states

by the due process clause of the Fourteenth Amendment.”                  State

v. Caraballo, 62 Haw. 309, 320, 615 P.2d 91, 99 (1980) (citing

Pointer v. Texas, 380 U.S. 400 (1965)).             Trial may continue,

however, in certain circumstances when a defendant is

voluntarily absent.

              Rule 43 of the Hawaii Rules of Penal Procedure

(“HRPP”) codifies a defendant’s constitutional right to be

present at trial, as well as exceptions to the defendant’s

continued presence.         See Caraballo, 62 Haw. at 320, 615 P.2d at

99 (referring to the Hawaii Rules of Criminal Procedure

(“HRCP”), the predecessor to the HRPP).             The Rule states in

relevant part:

              (a) Presence required. The defendant shall be present at
              the arraignment, at the time of the plea, at evidentiary
              pretrial hearings, at every stage of the trial including
                                        19
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


           the impaneling of the jury and the return of the verdict,
           and at the imposition of sentence, except as otherwise
           provided by this rule.

           (b) Continued presence not required. The further progress
           of a pretrial evidentiary hearing or of the trial to and
           including the return of the verdict shall not be prevented
           and the defendant shall be considered to have waived the
           right to be present whenever a defendant, initially
           present,
                 (1) is voluntarily absent after the hearing or trial
           has commenced (whether or not the defendant has been
           informed by the court of the obligation to remain during
           the trial); or
                 (2) engages in conduct which is such as to justify
           exclusion from the courtroom.

HRPP Rule 43.

           By proceeding with trial despite his absence, Vaimili

argues the trial court violated this court rule, and in so

doing, violated his rights under the United States and Hawaii

Constitutions.     Specifically, Vaimili contends (1) the State

failed to show his absence from trial was voluntary; (2) that

trial does not “commence” until after the empaneled jury is

administered its oath, and as such, Rule 43(b)’s exception to

the defendant’s constitutional right to be present does not

apply to his case as the selected jury had not been administered

its oath prior to his absence from court; and (3) his absence

through the trial was “not harmless beyond a reasonable doubt.”

           For the following reasons, Vaimili’s arguments are

unpersuasive.

     1.    Vaimili’s Absence Was Voluntary.

           Vaimili was present in court on June 21, 2010 when the

jury was selected and the parties and jurors were instructed to
                                20
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


return two days later.      Vaimili, who was released on bail,

failed to return when trial resumed on June 23, 2010.             Trial

counsel could not explain Vaimili’s absence, representing that

he had spoken with Vaimili on June 22 because they planned to

later meet, but that Vaimili failed to show and thereafter did

not return any of trial counsel’s phone calls.           After issuing a

bench warrant and ordering the forfeiture of Vaimili’s bond, the

circuit court continued the trial for five days.            On June 28,

2010, Vaimili’s whereabouts were still unknown — trial counsel

informed the circuit court that Vaimili still had not contacted

him and that the bail bond company had not been able to locate

Vaimili.   The circuit court also noted that it received several

phone calls from a bail bond company employee indicating she was

seeking assistance from law enforcement authorities to help

locate and apprehend Vaimili.

           The court continued proceedings for another twenty-one

days to July 19, 2010.      On that date, Vaimili remained absent,

and defense counsel argued that trial should not proceed without

Vaimili as the State “ha[d] not met its burden to show that

[Vaimili] [wa]s voluntary[ily] absent.”          Specifically, defense

counsel suggested, “[f]or all we know, your Honor, [Vaimili] may

have been hurt or . . . deceased.”         Through the court’s colloquy

with defense counsel, it was established that defense counsel’s

last successful contact with Vaimili was on June 22, which was
                                     21
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


the day after jury selection.        Further, all of defense counsel’s

subsequent attempts to contact Vaimili by phone at a number

provided by Vaimili — including the most recent efforts one to

two weeks before July 19 — were unsuccessful.           Defense counsel

also stated that the head of the company that posted bail for

Vaimili informed him that she could not reach Vaimili at that

same provided number, and that she was searching for Vaimili on

the mainland.    Thus, for almost a month, Vaimili had no contact

with his attorney or bail bond person, the minimum two

individuals he should have had contact with given that he was

released on bail and was last informed that trial was to resume

on June 23, 2010.     Moreover, these events unfolded after (1) the

court previously received testimony in April 2010 by the court

clerk that Del Rio had informed her that Vaimili had forfeited

bail and would need to be retrieved from San Francisco, and (2)

Vaimili failed to appear on time for proceedings the morning of

June 15, 2010.

           Based on the foregoing, we conclude the ICA, when

conducting its de novo review, did not err in “conclud[ing] that

there was sufficient evidence to show that Vaimili was

voluntarily absent.”      The trial court had issued a bench warrant

to secure Vaimili’s return, yet local authorities were unable to

locate him.    The trial court also provided a significant amount

of time for Vaimili to reappear and contact his attorney or bail
                                     22
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


bond person, which he did not do.         Moreover, the telephone

number provided by Vaimili, when dialed, indicated that Vaimili

“would not take any calls at that point in time,” see supra note

7, which does not support defense counsel’s position that

Vaimili may have been injured or deceased.          As the ICA noted,

“[a]lthough the . . . [c]ourt did not know the precise reason

for Vaimili’s failure to appear, the record provides compelling

evidence that Vaimili had absconded” and therefore was

voluntarily absent.

    2.     For the Purposes of HRPP Rule 43, Trial “Commences”
           before the Selected Jury Is Sworn.

           HRPP Rule 43 is the successor to HRCP Rule 43, which

in turn was modeled on Rule 43 of the Federal Rules of Criminal

Procedure (“FRCP”).      See Caraballo, 62 Haw. at 322 n.12, 615
P.2d at 99 n.12; Matias v. State, 73 Haw. 147, 149, 828 P.2d
281, 283 (1992).     HRPP Rule 43 states in relevant part: “The

further progress . . . of the trial to and including the return

of the verdict shall not be prevented and the defendant shall be

considered to have waived the right to be present whenever a

defendant, initially present, . . . is voluntarily absent after

the . . . trial has commenced[.]”         HRPP Rule 43(b)(1).      This

portion of HRPP Rule 43 is substantially similar to the version

of FRCP Rule 43 after which HRCP Rule 43 was patterned.             Compare

HRPP Rule 43(b)(1), with FRCP 43(b)(1) (1975 and 1995


                                     23
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


amendments) (“The further progress of the trial . . . will not

be prevented and the defendant will be considered to have waived

the right to be present whenever a defendant, initially present

at trial . . . is voluntarily absent after the trial has

commenced.”).    Since 1995, FRCP 43 has not changed

substantively; only stylistic edits were made in 2002 to promote

clarity and consistency.       See FRCP 43(c)(1)(A) (“A defendant who

was initially present at trial . . . waives the right to be

present . . . when the defendant is voluntarily absent after the

trial has begun . . . .”).       See State v. Okumura, 58 Haw. 425,

570 P.2d 848 (1977).

           As with the federal rule after which it was modeled,

HRPP Rule 43 “refers not to the commencement of jeopardy but to

the commencement of trial.”       United States v. Miller, 463 F.2d
600, 603 (1st Cir. 1972).       Thus, although jeopardy attaches

after an empaneled jury is sworn, see State v. Quitog, 85 Hawaii

128, 141, 938 P.2d 559, 572 (1997), that does not mean an

empaneled jury must be sworn before trial “commences” for the

purposes of HRPP Rule 43.

           Rather, federal courts have consistently held that for

purposes of FRCP Rule 43, trial “has begun” or “commenced” when

jury selection begins, not when the selected jury is sworn in.

See, e.g., Miller, 463 F.2d at 603 (“With regard to a

defendant’s presence at trial, the trial commences ‘at least’
                                     24
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


from the time that the work of impaneling jurors begins.”

(quoting Hopt v. Utah, 110 U.S. 574, 578 (1884)); United States

v. Bradford, 237 F.3d 1306, 1309 (11th Cir. 2001) (citing United

States v. Krout, 56 F.3d 643 (5th Cir. 1995); United States v.

Camacho, 955 F.2d 950 (4th Cir. 1992); Government of the Virgin

Islands v. George, 680 F.2d 13 (3d Cir. 1982); Miller, 463 F.2d
600); United States v. Benabe, 654 F.3d 753 (7th Cir. 2011).

Indeed, “[a] felony defendant has a right to be present at jury

selection because the trial begins no later than voir dire.”

Cuoco v. United States, 208 F.3d 27, 32 (2d Cir. 2000) (emphasis

in original).    These federal cases are persuasive given HRPP

Rule 43’s origins in FRCP Rule 43.         Moreover, the plain text of

HRPP Rule 43 supports the conclusion that jury selection is not

a proceeding separate from trial.         See HRPP Rule 43(a) (“The

defendant shall be present . . . at every stage of the trial

including the impaneling of the jury . . . .”) (emphasis added);

State v. Rauch, 94 Hawaii 315, 322, 13 P.3d 324, 331 (2000)

(stating that statutory construction begins with “language

contained in the statute itself”).

           As such, we agree with the foregoing line of federal

cases interpreting FRCP Rule 43, and hold that for the purposes

of HRPP Rule 43, trial “commences” when prospective jurors are

administered an oath prior to voir dire, at any authorized

location for court proceedings.
                                     25
   ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


     3.     The Okumura Balancing Test Applies to Voluntarily
            Absent Defendants Such as Vaimili.

            We further clarify that when a defendant has not

expressly requested — and been granted — permission to leave an

on-going trial,9 but is otherwise voluntarily absent, the trial

court must still engage in the balancing test outlined in

Okumura, 58 Haw. 425, 570 P.2d 848, before determining whether

to proceed with the trial:        “[T]he narrow discretion given to

the trial judge to proceed with the trial should be exercised

only when the public interest clearly outweighs that of the

absent defendant.”      (quoting United States v. Tortora, 464 F.2d
1202, 1210 (2d Cir.), cert. denied sub nom. Santoro v. United

States, 409 U.S. 1063 (1972)).         Thus, a defendant’s right to

confront his accusers is balanced against factors such as (1)

“the time and expense caused by [a] defendant’s efforts to

defeat the proceedings by his departure or flight,” Okumura, 58
Haw. at 430, 570 P.2d at 852 (citation and quotation marks

omitted); (2) “the likelihood that the trial could soon take

place with the defendant present,” United States v. Benavides,

      9
            Our ruling in Caraballo, 62 Haw. 309, 615 P.2d 91, is not
disturbed. In that case, the defendant, through counsel, twice requested and
was granted, permission to leave the trial while it continued to proceed.
See Caraballo, 62 Haw. at 321 n.11, 615 P.2d at 99 n.11. The first instance
was prior to the empaneling of the jury, and the second instance was during
the testimony of a witness. See Caraballo, 62 Haw. at 320 & nn.8, 9, 615
P.2d at 98 nn.8, 9. In these circumstances, we held that the defendant’s
requested, voluntary absence from trial, with no record that the defendant
also requested that trial be continued until his return, “operates as a
waiver of his right to be present and the trial may continue as if he were
present.” Caraballo, 62 Haw. at 323, 615 P.2d at 100.

                                      26
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


596 F.2d 137, 139 (5th Cir. 1979); (3) “the difficulty of

rescheduling,” Tortora, 464 F.2d at 1210; (4) the “inconvenience

to jurors,” Benavides, 596 F.2d at 140; and (5) harm to the

State’s case, Okumura, 58 Haw. at 430, 570 P.2d at 852.

            Here, Vaimili was present at the start of trial, when

a jury and alternate jurors were selected.          Despite Vaimili’s

absence when trial resumed on June 23, 2010 and was later

continued to June 28, 2010, the court did not hastily proceed

with trial, but instead continued proceedings again for an extra

twenty-one days due to Vaimili’s disappearance.           Cf. Benavides,
596 F.2d at 140 (concluding the trial court abused its

discretion when it proceeded with trial after providing only a

one-day continuance for defense counsel to locate his clients).

Yet, even with the extension of time, no indication was given as

to when Vaimili would return.        Vaimili did not contact anyone

related to the case, his attorney and bail bond person could not

reach him, and authorities could not locate Vaimili after a

bench warrant issued.      Thus any further delay to proceedings in

order to await Vaimili’s return was foreseeably indefinite, as

there was “no reasonable probability he could be located

shortly.”    United States v. Beltran-Nunez, 716 F.2d 287, 291

(5th Cir. 1983).

            Based on these circumstances, the public interest

clearly outweighed Vaimili’s interest.          The purpose of HRPP
                                     27
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


43(b)(1) is to prevent a defendant from “defeat[ing] the

proceedings by voluntarily absenting himself after the trial has

been commenced in his presence.”          FRCP 43 advisory committee’s

note (1944 adoption).      Vaimili’s disappearance for nearly a

month stymied all reasonable efforts by the court to permit him

to be present at the remainder of his trial.           The delay caused

by Vaimili’s absence and lack of contact had already required

the replacement of one juror, with an indefinite delay

potentially requiring the dismissal of additional jurors,

thereby wasting the time and expense already spent for trial.

           Accordingly, the circuit court did not violate

Vaimili’s right to be present at trial.          The ICA did not err in

concluding that the circuit court appropriately exercised its

discretion in proceeding with the trial without Vaimili.

                               V. Conclusion

           For the foregoing reasons, we affirm the December 24,

2014 Judgment of the Intermediate Court of Appeals, which

affirmed the Circuit Court of the First Circuit’s February 21,

2012 Judgment of Conviction and Sentence.

Jeffrey A. Hawk,                          /s/ Mark E. Recktenwald
for petitioner
                                          /s/ Paula A. Nakayama
James M. Anderson,
for respondent                            /s/ Sabrina S. McKenna

                                          /s/ Richard W. Pollack

                                          /s/ Michael D. Wilson
                                     28